 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRUCE ARMSTRONG,                                  Case No. 1:15-cv-01109-DAD-JDP (HC)
12                       Petitioner,                    ORDER REQUIRING SUPPLEMENTAL
                                                        SUBMISSIONS
13           v.
14    DEBBIE ASUNCION,
15                       Respondent.
16

17          The court will require supplemental submissions from the parties. By the deadline set

18   forth below, respondent must file an electronic version of the state record that has been lodged

19   with this court. See ECF No. 27. The electronic version of the record must include the

20   photograph exhibits referenced in the parties’ briefs, including People’s Exhibits 3-4, 13-16, 19,

21   and Defense Exhibit 21. If filing an electronic version of the record is not feasible, respondent

22   must explain the pertinent circumstances and how the court can assist respondent in obtaining the

23   electronic version of the record. Respondent may file the record under seal.

24          Petitioner has filed several photographs. See ECF No. 17-1 at 161-186. Counsel for

25   petitioner suggests that the photographs were reviewed by a medical expert, but several of the

26   photographs—especially those of the victim’s injuries—are in black and white. See ECF No. 17-

27   1 at 3, 168-69, 174-75, 178-81. The declarations from counsel and the medical expert do not

28   identify precisely what the medical expert has reviewed. Petitioner must inform the court:
                                                       1
 1   (1) which of the photographs were introduced at trial; (2) whether the medical expert has

 2   reviewed the color versions of the photographs that are filed in black and white; (3) when the

 3   photographs filed with this court were taken—i.e., whether they reflect the injuries that Sunshine

 4   Armstrong sustained on April 16, 2009; and (4) whether petitioner’s medical expert has reviewed

 5   any other parts of the record that are not specified in her declaration.

 6            Order
 7            Within fourteen days from the date of this order, the parties must file supplemental

 8   submissions addressing the issues identified in this order.

 9
     IT IS SO ORDERED.
10

11
     Dated:      June 17, 2019
12                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15            No. 202
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
